FILED
                                                               United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                   Tenth Circuit

                             FOR THE TENTH CIRCUIT                     June 8, 2018
                         _________________________________
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court
ALBERTA ROSE JOSEPHINE JONES,
individually,

      Plaintiff- Appellant,

and

ALBERTA ROSE JOSEPHINE JONES, as
parent and legal guardian for her
challenged son, Ryan Garrett Jones,

      Plaintiff,

v.                                                     No. 17-6199
                                                (D.C. No. 5:17-CV-00614-R)
PROPSTONE LLC; MARY FALLIN, in                         (W.D. Okla.)
her official capacity as the Governor for the
State of Oklahoma; MIKE HUNTER, in
his official capacity as the Attorney
General of the State of Oklahoma; DAVID
W. PRATER, in his official capacity as the
District Attorney for Oklahoma City; THE
JOINT COMMISSION; FRATERNAL
ORDER OF POLICE, Oklahoma City;
WILLIAM CITTY, in his official capacity
as the Oklahoma City Chief of Police;
CHARLES DOUGHERTY, in his official
capacity as the Sheriff of Lincoln County
Oklahoma; TIM DONALDSON, in his
official capacity as Lincoln County
Oklahoma Under Sheriff; ALAN BROWN,
Lincoln County Oklahoma Deputy Sheriff;
SHYVONNE BROOK; MICHAEL
TRUMAN; JOSHUA SILVERHORN;
PAMELA B. HAMMERS, in her previous
official duties as Assistant District
Attorney Lincoln County Oklahoma;
STACEY DAVIS, in her official capacity
as City Clerk for Oklahoma City Municipal
Court; KENNETH JORDAN, in his
previous official duties as Municipal
Counselor city of Oklahoma City;
BRANDON DOWNS, in his official
capacity as an Oklahoma City Police
Department Police Officer; ROBERT A.
WRIGHT, in his official as an Oklahoma
City Police Department Police Officer;
JEFFREY YUST, in his official capacity as
an Oklahoma City Police Department
Police Officer; T ACKERMAN, Comm
#1219 in his official capacity as a Detective
Oklahoma City Police Department; TONY
STARLING; WESLIE DAWSON;
DEPARTMENT OF JUSTICE; DOES,
1-10 respectfully,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, HOLMES, and PHILLIPS, Circuit Judges.
                  _________________________________

       Alberta Jones appeals the district court’s order dismissing her complaint.

Because her appeal is untimely, we dismiss it for lack of jurisdiction.




       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                                2
      I. Background

      Jones’ complaint describes two unfortunate incidents. First, Jones alleges that

her son, who suffers from mental health problems, was involved in a disturbance at

Oakwood Springs Hospital. When Jones arrived at the hospital, she was taken to a

locked room where three men harassed her. Second, in a separate incident, Jones

alleges that “[s]tate and county officials refused to prosecute” men who stole her

cattle. R. at 8. This led Jones to believe there is a conspiracy to harass her and her

son. Based on these allegations, Jones asserts three claims against Propstone, LLC

(which owns Oakwood Springs Hospital) and the other defendants (predominately

state and county officials): (1) disability discrimination by Propstone; (2) disability

discrimination and retaliation by “Propstone and all state, local and federal

players[],” R. at 10; and (3) retaliation and conspiracy to harass Jones and her son.1

      The district court dismissed Jones’ claims without prejudice.2 It found that

Jones could not maintain a pro se action on behalf of her son and that her remaining

allegations were insufficient “to support any type of discernible claim against the

identified defendants,” R. at 41. It also concluded that amending her complaint

would be futile. Jones filed a motion to reconsider, which the district court denied.

      Jones appeals.


      1
          It appears Propstone was the only defendant served.
      2
        In its order, the district court dismissed the claims Jones brought on behalf of
her son without prejudice. The order did not specify whether Jones’ other claims
were dismissed with or without prejudice, but the district court’s judgment said the
matter was dismissed without prejudice.
                                           3
      II. Analysis

      Propstone argues we lack jurisdiction to consider Jones’ appeal because it is

untimely. We agree.

      In a civil case, a timely notice of appeal is a jurisdictional requirement.

N. Am. Specialty Ins. Co. v. Corr. Med. Servs., Inc., 527 F.3d 1033, 1039 (10th Cir.

2008) (citing Bowles v. Russell, 551 U.S. 205, 214 (2007)). The notice generally

must be filed within 30 days after the district court’s judgment or its order disposing

of a timely motion to reconsider. See Fed. R. App. P. 4(a)(1)(A), (4)(A). There is an

exception to the 30-day limit if the United States or one of its agencies, officers, or

employees is a party to the action. Fed. R. App. P. 4(a)(1)(B). In such a case, the

notice of appeal must be filed within 60 days. Id.

      The district court denied Jones’ motion to reconsider on July 12, 2017, and

Jones filed her notice of appeal 61 days later, on September 11, 2017. Nevertheless,

Jones argues her appeal is timely because she had 60 days to file her notice of appeal

and the last day of the period was a Sunday. See Fed. R. App. P. 26(a)(1)(C) (when

the last day of the period “is a Saturday, Sunday, or legal holiday, the period

continues to run until the end of the next day”). Jones does not explain why she

believes the 60-day period applies, but we note that a United States agency—the

Department of Justice—appears in the caption of her complaint.

      We conclude the department is not a “party” for purposes of Fed. R. App. P.

4(a)(1)(B), so Jones has not shown the 60-day period applies to her appeal. “A

‘party’ to litigation is one by or against whom a lawsuit is brought.” U.S. ex rel.

                                            4
Eisenstein v. City of N.Y., 556 U.S. 928, 933 (2009) (brackets and internal quotation

marks omitted). But “[a] person or entity can be named in the caption of a complaint

without necessarily becoming a party to the action.” Id. at 935. Although it was

named in the caption, Jones’ complaint contains no factual allegations against the

Department of Justice. Moreover, the department was never served, never entered an

appearance, and never participated in the proceedings. Under the circumstances, we

cannot conclude the Department of Justice is a party to this action. C.f. U.S. ex rel.

Petrofsky v. Van Cott, Bagley, Cornwall, McCarthy, 588 F.2d 1327, 1329 (10th Cir.

1978) (per curiam) (“Courts have not hesitated to apply the 30-day rule . . . when the

United States’ interest is tangential or nominal.”).

      Because Jones has not shown the 60-day period applies, her notice of appeal

was due 30 days after the district court denied her motion to reconsider. See Fed. R.

App. P. 4(a)(1)(A), (4)(A). Jones failed to appeal within that time, so her appeal is

untimely and we lack jurisdiction to consider it.

      III. Conclusion

      We dismiss Jones’ appeal for lack of jurisdiction.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                            5